DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The Amendments filed 03/22/2022 responsive to the Office Action filed 02/04/2022 has been entered. Claims 1 and 5-11 have been amended. Claims 12-20 were previously withdrawn. Claims 1-20 are pending in this application.

Response to Arguments

Claim 9 has been amended to overcome the informality, thus the objection of claim 9 has been withdrawn.
Claim 10 has been amended to delete “the fusible alloy”, thus the rejection of claim 10 under 112(b) has been moot.
Applicant’s arguments, see Amendments pages 7-13 filed 03/22/2022, with respect to claim 1 under 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Altonen et al. (US 2013/0224327-of record) in view of Kokaisel et al. (WO 2018/222475).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-6, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Altonen et al. (US 2013/0224327-of record) in view of Kokaisel et al. (WO 2018/222475).

With respect to claim 1, Altonen teaches a reusable mold for injection molding (“mold assembly 328”, Pa [0064] and Figs. 5A-5E; “systems… injection molding”, Pa [0025]), comprising: 
a reusable mold member (“a mold 370 having a first side 372 and a second side 374”, Pa [0064]) including a front side and a back side opposite the front side (Fig. 5A); 
a mold cavity (“376”) defined in the front side of the mold member (“The first side 372 and the second side 374 form a mold cavity 376 therebetween”, Pa [0064]); and
a mold platen (“The first and second support plates 378, 380”) on which the mold member is arranged (“The first side 372 may be supported by a first support plate 378 and the second side 374 may be supported by a second support plate 380”, Pa [0064]), and including internal cooling lines through which a cooling fluid travels (“One or more cooling lines 382 may be formed in one or more of the support plates 378, 380.”, Pa [0064]; “to facilitate cooling fluid flow through the cooling line 382.”, Pa [0071]).

Altonen related to the cooling of the mold assembly for injection molding, and further teaches that the mold member (“the first and second sides 372, 374”) is made from a highly thermally conductive material, heat flows through the mold member (“the first and second sides 372, 374”) to the mold platen (“the support plates 378, 380”) at a rate that is sufficient to cool plastic in the mold cavity 376 in an acceptable amount of time (Pa [0064]), but is silent to a heat sink material, and at least one heat sink recess defined in the mold member for accommodating a the heat sink material therein for rapidly removing heat from the mold cavity when the mold member is used to injection mold a molded part, the at least one heat sink recess being defined only in the back side of the mold member and having an opening only at the back side of the mold member.
In the same field of endeavor, injection molds, Kokaisel teaches that an injection mold 600 includes a shell 610 and a cavity 620, the shell 610 has a parting surface 612, the cavity 620 is filled with the filler material 640 having the thermal conductivity being at least five times of the thermal conductivity of the shell material (Pa [0059]). Thus, one would appreciate that the filler material would be a heat sink in Kokaisel’s mold. Figs. 6A and 6C show that the cavity(s) where the filler material is placed is/are defined only in the opposite side of the parting surface (where the cavity is formed) and has/have opening(s) only in the opposite side of the parting surface.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Altonen with the teachings of Kokaisel such that the one would substitute Kokaisel’s mold for each of Altonen’s first and second sides 372, 374 for the purpose of obtaining the same effect - cooling in the injection molding.
It is noted that the limitation “reusable” is an intended use since the mold taught by the prior arts is capable of being reused. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).

With respect to claim 2, Kokaisel as applied in the combination regarding claim 1 above further teaches that the reusable mold member comprises a thermoset material (“the shell material can be a polymer material, for example, such as generic, epoxy acrylate photopolymers”, Pa [0060]).

With respect to claim 4, Kokaisel as applied in the combination regarding claim 3 above further teaches that the reusable mold member is formed by additive manufacturing (“the shell 610 can be 3D printed using a shell material.”, Pa [0059]).
Note that the claim is considered product-by-process claim. The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).

With respect to claim 5, Kokaisel as applied in the combination regarding claim 1 above further teaches that the at least one heat sink recess extends into the mold member so as to be 0.1-5.0 mm from the mold cavity (“The thickness of a shell refers to the distance between the parting surface and the filler material.”, Pa [0062]; “the mold is made of a 4 mm thick shell fabricated by 3D printing process.”, Pa [0064]).

With respect to claim 6, Kokaisel as applied in the combination regarding claim 5 above further teaches that the mold cavity is spaced apart from and not in fluid communication with the at least one heat sink recess; and wherein a bottom surface of the at least one heat sink recess is parallel with the front side of the mold member (Figs. 6A and 6C).

With respect to claim 10, Kokaisel as applied in the combination regarding claim 1 above further teaches that the at least one heat sink recess is only a single heat sink recess that is defined by the front side of the mold member and sidewalls of the mold member that extend away from the front side of the mold member (“The injection mold 600 includes a shell 610 and a cavity 620.”, Pa [0059] and Fig. 6A).

With respect to claim 11, Kokaisel as applied in the combination regarding claim 1 above further teaches that the at least one heat sink recess is a plurality of heat sink recesses distributed about the back side of the mold member and separated by a straight grid formed by a material of the mold member (“an injection mold 600C having a shell 610C forming four compartments, 611C, 612C, 613C, and 614C.”, Pa [0063] and Fig. 6C).

Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Altonen et al. (US 2013/0224327-of record) in view of Kokaisel et al. (WO 2018/222475) as applied to claim 1 above, and further in view of Deri et al. (US 2011/0182309-of record).

With respect to claim 3, Kokaisel as applied in the combination regarding claim 2 above further teaches that the heat sink material has higher thermal conductivity relative to the mold member (“the thermal conductivity of the filler material is at least five (5) times of the thermal conductivity of the shell material.”, Pa [0059]) and in the combination the heat sink material would be inherently in direct contact with the mold platen, but Kokaisel does not specifically teach that the heat sink material has a lower melting point relative to the molded part.
Deri relates to laser diode package with enhanced cooling and teaches that a fusible metal, e.g., Gallium, is placed in close proximity to the laser diode such that when the diode is turned on, the heat generated by the laser diode will result in a phase change of the fusible metal, e.g., solid to liquid, and during this phase change, the fusible metal absorbs a large amount of heat thus effectively channeling the generated heat away from the laser diode (Pa [0023] and [0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Altonen in view of Kokaisel with the teachings of Deri such that the one would substitute the fusible metal, e.g., Gallium, for Kokaisel’s filler material for the purpose of obtaining the same effect. In this modification, Deri teaches that Gallium’s melting temperature is 302-303 K (29-30 ˚C) (Fig. 5) which is lower than a melting temperature of thermoplastics taught by Altonen (Pa [0038]). Furthermore, Deri teaches that thermal conductivity of Gallium is 40.6-28.1 W/mK (Fig. 5) which is within the range of thermal conductivity of the filler material taught by Kokaisel (“no lower than 2 W/mK”, Pa [0061]).

With respect to claim 7, Kokaisel as applied in the combination regarding claim 2 above teaches the heat sink material (“the filler material”), but does not specifically teach that the heat sink material is a fusible alloy, the fusible alloy having a thermal conductivity two orders of magnitude larger than the mold member, and only a portion of the fusible alloy is arranged to undergo a phase change from a solid state to a liquid state during injection molding of the molded part to remove heat from the mold cavity.
Deri relates to laser diode package with enhanced cooling and teaches that a fusible metal is placed in close proximity to the laser diode such that when the diode is turned on, the heat generated by the laser diode will result in a phase change of the fusible metal, e.g., solid to liquid, and during this phase change, the fusible metal absorbs a large amount of heat thus effectively channeling the generated heat away from the laser diode (Pa [0023]) Deri teaches that thermal conductivity of Gallium is 40.6-28.1 W/mK (Fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Altonen in view of Kokaisel with the teachings of Deri such that the one would substitute the fusible metal, e.g., Gallium, for Kokaisel’s filler material for the purpose of obtaining the same effect. In this modification, the thermal conductivity of Gallium is 40.6-28.1 W/mK (Fig. 5) which is within the range of thermal conductivity of the filler material taught by Kokaisel (“no lower than 2 W/mK”, Pa [0061]), and Kokaisel teaches that the thermal conductivity of the filler material is at least ten (10) times of the thermal conductivity of the shell material (Pa [0059]), thus one would have found it obvious to form the shell material such that the thermal conductivity of Gallium is at least ten times of the thermal conductivity of the shell material for cooling effect. Even though the combination does not specifically teach that the fusible alloy has a thermal conductivity two orders of magnitude larger than the mold member, in the case where claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. (See MPEP 2144.05 (I)).
Furthermore, one would appreciate that during injection molding, the portion of the fusible alloy which is closer to the injected melt would inherently undergo a phase change from a solid state to a liquid state earlier than other portions.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Altonen et al. (US 2013/0224327-of record) in view of Kokaisel et al. (WO 2018/222475) and Deri et al. (US 2011/0182309-of record) as applied to claim 7 above, and further in view of Shim et al. (US 2007/0187839).

With respect to claim 8, the combination as applied to claim 7 above does not specifically teach that the at least one heat sink recess includes an interlock section in the form of an undercut in a sidewall of the at least one heat sink recess, the undercut being is filled with the fusible alloy and thus inhibits removal of the fusible alloy from the at least one heat sink recess when the fusible alloy is in a solid or semi-solid state. 
Shim relates to integrated circuit package system with heat sink and teaches that the heat sink 104 forms a registration 122, such as a protrusion or a mold interlock, at a mid section of the heat sink 104 and the registration 122 anchors the heat sink 104 in the first molding compound 112 (Pa [0026] and Figs. 1-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kokaisel with the teachings of Shim and provide a section in the heat sink recess where the heat sink material forms an interlock therein in order to anchor the heat sink material in the mold shell. One would appreciate that this interlock section would inherently inhibit removal of the fusible alloy from the at least one heat sink recess when the fusible alloy is in a solid or semi-solid state.

Allowable Subject Matter

Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claim 9, a primary reason why it is deemed novel and non-obvious is that while the prior arts (specifically, Shim et al., US 2007/0187839) teaches the interlock section which is spaced apart from the opening and is spaced from the mold cavity, but none of the prior arts teaches that the interlock section is spaced from the mold cavity a distance sufficient to avoid melting of the fusible alloy disposed within the interlock section when the molded part is cooled within the mold member.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUNJU KIM/Examiner, Art Unit 1742